 



Exhibit 10.48
FORM OF
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (this “Agreement”) is made as of
                    , 2005, by and between NeuStar, Inc. (the “Company”), and
[           ], an executive officer of the Company (“Indemnitee”).
BACKGROUND
     A. The Board has determined that the Company’s ability to attract and
retain qualified persons as directors and officers is in the best interests of
the Company’s stockholders and that the Company should act to assure such
persons that there will be adequate certainty of protection through insurance
and indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the Company.
     B. The Company has adopted provisions in its Certificate of Incorporation
and bylaws providing for indemnification of its officers and directors to the
fullest extent permitted by applicable law, and the Company wishes to clarify
and enhance the rights and obligations of the Company and Indemnitee with
respect to indemnification.
     C. In order to induce and encourage highly experienced and capable persons
such as Indemnitee to serve and continue to serve the Company as directors,
officers and/or in any other capacity, and to otherwise promote the desirable
end that such persons will resist what they consider unjustified lawsuits and
claims made against them in connection with the good faith performance of their
duties to the Company, with the knowledge that certain costs, judgments,
penalties, fines, liabilities and expenses incurred by them in their defense of
such litigation are to be borne by the Company and they will receive the maximum
protection against such risks and liabilities as may be afforded by law, the
Board has determined that the following Agreement is reasonable and prudent to
promote and ensure the best interests of the Company and its stockholders.
     D. The Company desires to have Indemnitee continue to serve as a director
or officer of the Company and/or in such other capacity with respect to the
Company as the Company may request, as the case may be, free from undue concern
for unpredictable, inappropriate or unreasonable legal risks and personal
liabilities by reason of Indemnitee acting in good faith in the performance of
Indemnitee’s duty to the Company, and Indemnitee desires to continue so to serve
the Company, provided, and on the express condition, that he or she is furnished
with the indemnity set forth hereinafter.
AGREEMENT
     Now, therefore, in consideration of Indemnitee’s continued service for the
Company, the parties hereto agree as follows:
     1. Service by Indemnitee. Indemnitee will serve and/or continue to serve as
a director or officer of the Company and/or in such other capacity with respect
to the Company as

 



--------------------------------------------------------------------------------



 



the Company may request, as the case may be, faithfully and to the best of
Indemnitee’s ability so long as Indemnitee is duly elected or appointed and
until such time as Indemnitee is removed as permitted by law or tenders a
resignation in writing.
     2. Indemnification. The Company shall indemnify Indemnitee to the fullest
extent permitted by the Delaware General Corporation law in effect on the date
hereof or as such law may from time to time be amended (but, in the case of any
such amendment, only to the extent that such amendment permits the Company to
provide broader indemnification rights than said law permitted the Company to
provide prior to such amendment). Without diminishing the scope of the
indemnification provided by this Section, the rights of indemnification of
Indemnitee provided hereunder shall include but shall not be limited to those
rights hereinafter set forth, except that no indemnification shall be paid to
Indemnitee:
     (a) to the extent expressly prohibited by applicable law or the Certificate
of Incorporation or bylaws of the Company, in each case as in effect on the date
hereof or as such law, Certificate of Incorporation or bylaws, as the case may
be, may from time to time be amended (but, in the case of any such amendment,
only to the extent that such amendment permits the Company to provide broader
indemnification rights than said law, Certificate of Incorporation or bylaws, as
the case may be, permitted the Company to provide prior to such amendment);
     (b) for which payment has actually been made to Indemnitee under a valid
and collectible insurance policy or under a valid and enforceable indemnity
clause, bylaw or agreement of the Company or any other company or organization
on whose board Indemnitee serves at the request of the Company, except with
respect to any deductible (or the equivalent) from or excess beyond the amount
payable or paid under any insurance policy or other indemnity provision;
     (c) for an accounting of profits made (i) from the purchase and sale (or
sale and purchase) by the Indemnitee of securities of the Company within the
meaning of Section 16(b) of the Securities Exchange Act of 1934, as amended, or
similar provisions of state statutory law or common law, or (ii) from any
transactions prohibited under Section 306(a) of the Sarbanes-Oxley Act of 2002;
     (d) in connection with any Proceeding (or any part of any Proceeding),
including claims and counterclaims, initiated or brought voluntarily by
Indemnitee, including any Proceeding (or any part of any Proceeding) initiated
by such Indemnitee against the Company or its directors, officers, employees or
other Indemnitees in their capacity as such, but excluding a judicial proceeding
or arbitration pursuant to Section 10 to enforce rights under this Agreement,
unless the Board authorized the Proceeding (or such part of any Proceeding)
prior to its initiation; or
     (e) with respect to any action, suit or proceeding brought by or on behalf
of the Company against Indemnitee that is authorized by the Board, except as
provided in Sections 4, 5 and 6 below.

2



--------------------------------------------------------------------------------



 



     3. Action or Proceedings Other than an Action by or in the Right of the
Company. Except as limited by Section 2 above, Indemnitee shall be entitled to
the indemnification rights provided in this Section if Indemnitee is a party or
is threatened to be made a party to any Proceeding (other than an action by or
in the name of the Company) by reason of the fact that Indemnitee is or was a
director, officer, employee or agent of the Company, or is or was serving at the
request of the Company as a director, officer, employee or agent or fiduciary of
any other entity (including, but not limited to, another corporation,
partnership, joint venture or trust); or by reason of anything done or not done
by Indemnitee in any such capacity. Pursuant to this Section, Indemnitee shall
be indemnified against all costs, judgments, penalties, fines, liabilities,
amounts paid in settlement by or on behalf of Indemnitee, and Expenses (defined
below) actually and reasonably incurred by Indemnitee in connection with such
Proceeding, if Indemnitee acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the
Company, and with respect to any criminal Proceeding, had no reasonable cause to
believe his or her conduct was unlawful.
     4. Indemnity in Proceedings by or in the Name of the Company. Except as
limited by Section 2 above, Indemnitee shall be entitled to the indemnification
rights provided in this Section if Indemnitee was or is a party or is threatened
to be made a party to any Proceeding brought by or in the name of the Company to
procure a judgment in its favor by reason of the fact that Indemnitee is or was
a director, officer, employee or agent or fiduciary of the Company, or by reason
of anything done or not done by Indemnitee in any such capacity. Pursuant to
this Section, Indemnitee shall be indemnified against all costs, judgments,
penalties, fines, liabilities, amounts paid in settlement by or on behalf of
Indemnitee, and Expenses actually and reasonably incurred by Indemnitee in
connection with such Proceeding if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company; provided, however, that no such indemnification shall
be made in respect of any claim, issue, or matter as to which Delaware law
expressly prohibits such indemnification by reason of any adjudication of
liability of Indemnitee to the Company, unless and only to the extent that the
Court of Chancery of the State of Delaware or the court in which such action or
suit was brought shall determine upon application that, despite the adjudication
of liability but in view of all the circumstances of the case, Indemnitee is
entitled to indemnification for such costs, judgments, penalties, fines,
liabilities and Expenses as such court shall deem proper.
     5. Indemnification for Costs, Charges and Expenses of Successful Party.
Notwithstanding the limitations of Section 2(e), 3 and 4 above, to the extent
that Indemnitee has been successful, on the merits or otherwise, in whole or in
part, in defense of any Proceeding (including an action, suit or proceeding
brought by or on behalf of the Company) or in defense of any claim, issue or
matter therein, including, without limitation, the dismissal of any action
without prejudice, or if it is ultimately determined that Indemnitee is
otherwise entitled to be indemnified against Expenses, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred in connection
therewith. For purposes of this Agreement and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal or
withdrawal, with or without prejudice, shall be deemed to be a successful result
with respect to Indemnitee as to such claim, issue or matter. Without limiting
the foregoing, if any Proceeding or any claim, issue or matter therein is
disposed of or withdrawn, on the merits or otherwise (including a disposition
without prejudice), without (i) the disposition being adverse to the Indemnitee,
(ii) an adjudication that the Indemnitee was liable to the Company, (iii) a plea
of

3



--------------------------------------------------------------------------------



 



guilty or nolo contendere by the Indemnitee, (iv) an adjudication that the
Indemnitee did not act in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company and
(v) with respect to any criminal proceeding, an adjudication that the Indemnitee
had reasonable cause to believe such Indemnitee’s conduct was unlawful, the
Indemnitee shall be considered for the purposes hereof to have been wholly
successful with respect thereto.
     6. Partial Indemnification. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of the
costs, judgments, penalties, fines, liabilities or Expenses actually and
reasonably incurred in connection with any action, suit or proceeding (including
an action, suit or proceeding brought by or on behalf of the Company), but not,
however, for all of the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion of such costs, judgments, penalties, fines,
liabilities and Expenses actually and reasonably incurred by Indemnitee to which
Indemnitee is entitled.
     7. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the maximum extent permitted by applicable law,
Indemnitee shall be entitled to indemnification against all Expenses actually
and reasonably incurred or suffered by Indemnitee or on Indemnitee’s behalf if
Indemnitee appears as a witness or otherwise incurs legal expenses as a result
of or related to Indemnitee’s service as a director, officer, employee or agent
of the Company (or Indemnitee’s service, at the request of the Company, as a
director, officer, employee or agent or fiduciary of any other entity,
including, but not limited to, another corporation, partnership, joint venture
or trust), in any threatened, pending or completed legal, administrative,
investigative or other proceeding or matter to which, at the time such expenses
were incurred, Indemnitee neither is, nor is threatened to be made, a party.
     8. Determination of Entitlement to Indemnification. Upon written request by
Indemnitee for indemnification pursuant to Sections 3, 4, 5, 6 or 7 the
entitlement of Indemnitee to indemnification, to the extent not provided
pursuant to the terms of this Agreement, shall be determined by the following
person or persons who shall be empowered to make such determination: (a) the
Board by a majority vote of Disinterested Directors (defined below), whether or
not such majority constitutes a quorum; (b) a committee of Disinterested
Directors designated by a majority vote of such directors, whether or not such
majority constitutes a quorum; (c) if there are no Disinterested Directors, or
if the Disinterested Directors so direct, by Independent Counsel (defined below)
in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee; or (d) the stockholders of the Company. Such Independent Counsel
shall be selected by the Board, and approved by Indemnitee. Upon failure of the
Board so to select such Independent Counsel or upon failure of Indemnitee so to
approve, such Independent Counsel shall be selected upon application to a court
of competent jurisdiction. Such determination of entitlement to indemnification
shall be made not later than 30 calendar days after receipt by the Company of a
written request for indemnification. Such request shall include documentation or
information which is necessary for such determination and which is reasonably
available to Indemnitee. Any Expenses incurred by Indemnitee in connection with
a request for indemnification or payment of Expenses hereunder, under any other
agreement, any provision of the Company’s bylaws or any directors’ and officers’
liability insurance, shall be borne by the Company. The Company hereby
indemnifies Indemnitee for any such Expense and agrees to hold Indemnitee
harmless therefrom irrespective of the outcome of the determination of

4



--------------------------------------------------------------------------------



 



Indemnitee’s entitlement to indemnification. If the person making such
determination shall determine that Indemnitee is entitled to indemnification as
to part (but not all) of the application for indemnification, such person shall
reasonably prorate such partial indemnification among the claims, issues or
matters at issue at the time of the determination.
     9. Presumptions and Effect of Certain Proceedings. The Secretary of the
Company shall, promptly upon receipt of Indemnitee’s request for
indemnification, advise in writing the Board or such other person or persons
empowered to make the determination as provided in Section 8 that Indemnitee has
made such request for indemnification. Upon making such request for
indemnification, Indemnitee shall be presumed to be entitled to indemnification
hereunder and the Company shall have the burden of proof in making any
determination contrary to such presumption. If the person or persons so
empowered to make such determination shall have failed to make the requested
determination with respect to indemnification within 30 calendar days after
receipt by the Company of such request, a requisite determination of entitlement
to indemnification shall be deemed to have been made and Indemnitee shall be
absolutely entitled to such indemnification, absent actual and material fraud in
the request for indemnification. The termination of any Proceeding described in
Sections 3 or 4 by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not, of itself: (a) create a
presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, or, with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that Indemnitee’s conduct was unlawful; or (b)
otherwise adversely affect the rights of Indemnitee to indemnification except as
may be provided herein.
     10. Remedies of Indemnitee in Cases of Determination not to Indemnify or to
Pay Expenses. In the event that a determination is made that Indemnitee is not
entitled to indemnification hereunder or if payment has not been timely made
following a determination of entitlement to indemnification pursuant to
Sections 8 and 9, or if Expenses are not paid pursuant to Section 15, Indemnitee
shall be entitled to final adjudication in a court of competent jurisdiction of
entitlement to such indemnification or payment. Alternatively, Indemnitee at
Indemnitee’s option may seek an award in an arbitration to be conducted by a
single arbitrator pursuant to the rules of the American Arbitration Association,
such award to be made within 60 days following the filing of the demand for
arbitration. The Company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration or any other claim. The determination in
any such judicial proceeding or arbitration shall be made de novo and Indemnitee
shall not be prejudiced by reason of a determination (if so made) pursuant to
Sections 8 or 9 that Indemnitee is not entitled to indemnification. If a
determination is made or deemed to have been made pursuant to the terms of
Section 8 or 9 that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination and is precluded from asserting that such
determination has not been made or that the procedure by which such
determination was made is not valid, binding and enforceable. The Company
further agrees to stipulate in any such court or before any such arbitrator that
the Company is bound by all the provisions of this Agreement and is precluded
from making any assertions to the contrary. If the court or arbitrator shall
determine that Indemnitee is entitled to any indemnification or payment of
Expenses hereunder, the Company shall pay all Expenses actually and reasonably
incurred by Indemnitee in connection with such adjudication or award in
arbitration (including, but not limited to, any appellate Proceedings).

5



--------------------------------------------------------------------------------



 



     11. Other Rights to Indemnification. Indemnification and payment of
Expenses provided by this Agreement shall not be deemed exclusive of any other
rights to which Indemnitee may now or in the future be entitled under any
provision of the bylaws or other organizational documents of the Company, vote
of stockholders or Disinterested Directors, provision of law, agreement or
otherwise.
     12. Expenses to Enforce Agreement. In the event that Indemnitee is subject
to or intervenes in any Proceeding in which the validity or enforceability of
this Agreement is at issue or seeks an adjudication or award in arbitration to
enforce Indemnitee’s rights under, or to recover damages for breach of, this
Agreement, Indemnitee, if Indemnitee prevails in whole or in part in such
action, shall be entitled to recover from the Company and shall be indemnified
by the Company against any actual Expenses incurred by Indemnitee.
     13. Continuation of Indemnity. All agreements and obligations of the
Company contained herein shall continue during the period Indemnitee is a
director, officer, employee or agent of the Company or is serving at the request
of the Company as a director, officer, employee or agent or fiduciary of any
other entity (including, but not limited to, another corporation, partnership,
joint venture or trust) of the Company and shall also continue after the period
of such service with respect to any possible claims based on the fact that
Indemnitee was or had been a director, officer, employee or agent of the Company
or was or had been serving at the request of the Company as a director, officer,
employee or agent or fiduciary of any other entity (including, but not limited
to, another corporation, partnership, joint venture or trust). This Agreement
shall be binding upon all successors and assigns of the Company (including any
transferee of all or substantially all of its assets and any successor by merger
or operation of law) and shall inure to the benefit of the heirs, personal
representatives and estate of Indemnitee.
     14. Notification and Defense of Claim. Promptly after receipt by Indemnitee
of notice of any Proceeding, Indemnitee will, if a claim in respect thereof is
to be made against the Company under this Agreement, notify the Company in
writing of the commencement thereof; but the omission so to notify the Company
will not relieve the Company from any liability that it may have to Indemnitee.
Notwithstanding any other provision of this Agreement, with respect to any such
Proceeding of which Indemnitee notifies the Company:
     (a) The Company shall be entitled to participate therein at its own
expense; and
     (b) Except as otherwise provided in this Section 14(b), to the extent that
it may wish, the Company, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof, with counsel
satisfactory to Indemnitee. After notice from the Company to Indemnitee of its
election so to assume the defense thereof, the Company shall not be liable to
Indemnitee under this Agreement for any expenses of counsel subsequently
incurred by Indemnitee in connection with the defense thereof except as
otherwise provided below. Indemnitee shall have the right to employ Indemnitee’s
own counsel in such Proceeding, but the fees and expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
shall be at the expense of Indemnitee unless (i) the employment of counsel by
Indemnitee has been authorized by the Company, (ii) Indemnitee shall have
reasonably concluded that

6



--------------------------------------------------------------------------------



 



there may be a conflict of interest between the Company and Indemnitee in the
conduct of the defense of such action or (iii) the Company shall not within 60
calendar days of receipt of notice from Indemnitee in fact have employed counsel
to assume the defense of the action, in each of which cases the fees and
expenses of Indemnitee’s counsel shall be at the expense of the Company. The
Company shall not be entitled to assume the defense of any Proceeding brought by
or on behalf of the Company or as to which Indemnitee shall have made the
conclusion provided for in (ii) above; and
     (c) If the Company has assumed the defense of a Proceeding, the Company
shall not be liable to indemnify Indemnitee under this Agreement for any amounts
paid in settlement of any Proceeding effected without the Company’s written
consent. The Company shall not settle any Proceeding in any manner that would
involve an admission of guilt or wrongful conduct by Indemnitee, or impose any
penalty, prohibition, restriction or limitation on, or disclosure obligation
with respect to, Indemnitee without Indemnitee’s prior written consent. Neither
the Company nor Indemnitee will unreasonably withhold such party’s consent to
any proposed settlement.
     15. Payment of Expenses.
     (a) All Expenses incurred by Indemnitee in advance of the final disposition
of any Proceeding shall be paid by the Company at the request of Indemnitee,
each such payment to be made within 20 calendar days after the receipt by the
Company of a statement or statements from Indemnitee requesting such payment or
payments from time to time. Indemnitee’s entitlement to such Expenses shall
include those incurred in connection with any Proceeding by Indemnitee seeking a
judgment in court or an adjudication or award in arbitration pursuant to this
Agreement (including the enforcement of this provision). Such statement or
statements shall (i) reasonably evidence the expenses and costs incurred by
Indemnitee in connection therewith; provided, however, that Indemnitee shall not
be required to provide any billing detail or other information to the extent
that disclosure of such detail or information would jeopardize any
attorney-client or other applicable privilege, as determined by Indemnitee in
his or her reasonable discretion; and (ii) include or be accompanied by an
undertaking, in substantially the form attached as Exhibit 1, by or on behalf of
Indemnitee to reimburse such amount if it is finally determined, after all
appeals, by a court of competent jurisdiction that Indemnitee is not entitled to
be indemnified against such Expenses by the Company as provided by this
Agreement or otherwise.
     (b) Advances shall be made without making or requiring any determination or
evidence as to Indemnitee’s ability to repay the Expenses and without regard to
the Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement or otherwise. Advances shall be unsecured and
interest-free. Advances shall include any and all reasonable Expenses incurred
pursuing an action to enforce the right of advancement under this Agreement,
including Expenses incurred preparing and forwarding statements to the Company
to support the advances claimed. An Indemnitee shall qualify for advances solely
upon the execution and delivery to the Company of the undertaking described in
Section 15(a).
     (c) Notwithstanding any other provision of this Agreement to the contrary,
an Indemnitee shall be entitled to the advancement of the Indemnitee’s Expenses
incurred in connection with the determination as to whether or not such
Indemnitee is entitled to

7



--------------------------------------------------------------------------------



 



indemnification in any instance, including but not limited to Expenses incurred
in connection with any judicial proceeding to make such determination, even if
it is ultimately determined that such Indemnitee is not entitled to
indemnification, if the Indemnitee (or the Company with respect to the
Indemnitee) is nonetheless entitled to coverage in such instance under any
insurance arranged by the Company (as contemplated by the Company’s bylaws), and
any undertaking to repay advanced Expenses shall be qualified to except the
repayment of advanced Expenses in circumstances of such insurance coverage even
if it is ultimately determined that the Indemnitee is not entitled to
indemnification. This Section 15(c) shall not apply to any claim made by
Indemnitee for which indemnification is excluded pursuant to Section 2, except
to the extent provided in the immediately preceding sentence.
     (d) Notwithstanding anything in this Agreement to the contrary, the Company
shall not be required to advance any expenses to an Indemnitee in the event and
to the extent that such Indemnitee has entered a plea of guilty in the
applicable criminal Proceeding.
     16. Contribution. To the fullest extent permissible under applicable law,
if the indemnification provided for in this Agreement is unavailable to an
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying the
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines (including any excise taxes), penalties, excise taxes, amounts
paid or to be paid in settlement and/or for Expenses, in connection with any
claim relating to an indemnifiable event under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and/or transaction(s) giving
cause to such Proceeding and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).
     17. Separability; Prior Indemnification Agreements. If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not by
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent of the parties that the Company
provide protection to Indemnitee to the fullest enforceable extent. This
Agreement shall supersede and replace any prior indemnification agreements
entered into by and between the Company and Indemnitee and any such prior
agreements shall be terminated upon execution of this Agreement.
     18. Headings; References; Pronouns. The headings of the sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as appropriate.

8



--------------------------------------------------------------------------------



 



     19. Insurance. To the extent that the Company maintains insurance on behalf
of any person who is or will be a director, officer, employee or agent of the
Company, or is or will be a director or officer of the Company serving at the
request of the Company as a director, officer, employee or agent of another
Company, partnership, joint venture, trust, employee benefit plan or other
enterprise against any expense, liability or loss, Indemnitee shall be covered
by such policy or policies in accordance with its or their terms to the maximum
extent of the coverage thereunder for any director, officer, employee or agent
of the Company. If, at the time of the receipt of a notice of a claim pursuant
to the terms hereof, the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.
     20. Definitions. For purposes of this Agreement:
          (a) “Board” means the Board of Directors of the Company.
          (b) “Disinterested Director” means a director of the Company who is
not or was not a party to the Proceeding in respect of which indemnification is
being sought by Indemnitee.
          (c) “Expenses” includes, without limitation, expenses incurred in
connection with the defense or settlement of any and all investigations,
judicial or administrative proceedings or appeals, attorneys’ fees, witness fees
and expenses, fees and expenses of accountants and other advisors, retainers and
disbursements and advances thereon, the premium, security for, and other costs
relating to any bond (including cost bonds, appraisal bonds or their
equivalents), and any expenses of establishing a right to indemnification under
Sections 8, 10 and 12 above but shall not include the amount of judgments, fines
or penalties actually levied against Indemnitee.
          (d) “Independent Counsel” means a law firm or a member of a law firm
that neither is presently nor in the past five years has been retained to
represent: (i) the Company or Indemnitee in any matter material to either such
party, or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s right to indemnification under this Agreement.
          (e) “Proceeding” includes any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative or legislative hearing or any other actual, threatened
or completed proceeding, including any and all appeals, whether brought in the
right of the Company or otherwise and whether of a civil, criminal,
administrative or investigative nature, in which Indemnitee was involved, or
becomes or may become involved, as a party or otherwise, for which
indemnification is not prohibited under Section 2 above, including, but not
limited to, actions, suits or proceedings brought under

9



--------------------------------------------------------------------------------



 




and/or predicated upon the Securities Act of 1933 or the Securities Exchange Act
of 1934, or their respective state counterparts or any rule or regulation
promulgated thereunder, in which Indemnitee may be or may have been involved as
a party or otherwise, by reason of the fact that Indemnitee is or was a
director, officer, employee or agent of the Company, or is or was serving, at
the request of the Company, as a director, officer, employee or agent or
fiduciary of any other entity, including, but not limited to, another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise, or by reason of anything done or not done by Indemnitee in any such
capacity, whether or not Indemnitee is serving in such capacity at the time any
liability or expense is incurred for which indemnification, reimbursement or
advancement of expenses can be provided under this Agreement.
     21. Other Provisions.
          (a) This Agreement shall be interpreted and enforced in accordance
with the laws of Delaware.
          (b) This Agreement may be executed in one or more counterparts, each
of which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same Agreement. Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
as evidence of the existence of this Agreement.
          (c) This agreement shall not be deemed an employment contract between
the Company and any Indemnitee who is an officer of the Company, and, if
Indemnitee is an officer of the Company, Indemnitee specifically acknowledges
that Indemnitee may be discharged at any time for any reason, with or without
cause, and with or without severance compensation, except as may be otherwise
provided by law or in a separate written contract between Indemnitee and the
Company.
          (d) Upon a payment to Indemnitee under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
Indemnitee to recover against any person for such liability, and Indemnitee
shall execute all documents and instruments required and shall take such other
actions as may be necessary to secure such rights, including the execution of
such documents as may be necessary for the Company to bring suit to enforce such
rights.
          (e) No supplement, modification or amendment of this Agreement shall
be binding unless executed in writing by both parties hereto. No waiver of any
of the provisions of this Agreement shall be deemed or shall constitute a waiver
of any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver. Any waiver of any of the provisions of this
Agreement must be in writing and executed by the party against whom such waiver
is to be effective.
[SIGNATURE PAGE FOLLOWS]

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
and as of the day and year first above written.

                  NEUSTAR, INC.    
 
           
 
  By:        
 
     
 
        Name: Jeffrey E. Ganek         Title: Chairman and Chief Executive
Officer    
 
                INDEMNITEE    
 
                     
 
  Name:        

SIGNATURE PAGE TO NEUSTAR INDEMNIFICATION AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
UNDERTAKING TO REPAY INDEMNIFICATION EXPENSES
     I
                                                                                ,
agree to reimburse the Company for all expenses paid to me by the Company for my
defense in any civil or criminal action, suit, or proceeding, in the event, and
to the extent that it is finally determined, after all appeals, by a court of
competent jurisdiction that I am not entitled to be indemnified by the Company
for such expenses, except to the extent provided for in Section 15(c) of the
Indemnification Agreement between the Company and me, dated as of
                    .

             
 
  Signature        
 
     
 
   
 
  Typed Name        
 
     
 
   
 
  Office        
 
     
 
   

                          ) ss:
Before me                                         , on this day personally
appeared                                         , known to me to be the person
whose name is subscribed to the foregoing instrument, and who, after being duly
sworn, stated that the contents of said instrument is to the best of his/her
knowledge and belief true and correct and who acknowledged that he/she executed
the same for the purpose and consideration therein expressed.
GIVEN under my hand and official seal at                     , this
                     day of                      , 200___.

         
 
 
 
                    Notary Public    

My commission expires:

 